DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 03/11/2022 has been entered. Claims 1-11, 14 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1-3, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barkow (FR741039A-Translation provided) in view of Cassens (US 20200288696 A1).
For claim 1, Barkow teaches:
A nuisance animal trapping assembly comprising: (“Trap for rats and other animals.” Fig 1)
a box defining an interior space, (“The receptacle-trap can be of various shapes and sizes: a more or less large box”, Receptacle defines the interior space )
 the box having a top, (“a lid that can be closed tightly,” see lid hinged to receptacle)
 the top being open, (see how the top of interior of assembly is open when the lid is in an  open configuration in Fig 1)
the box having a hole positioned in a side thereof proximate to a bottom thereof; (Fig 1, see the hole of the box through which b is inserted)
a closure engaged to the box proximate to the hole and being configured for selectively closing the hole; (Fig 1, Ref c, “The tube contains a freely suspended door c which opens inside the barrel and cannot open outside because of the threshold d”)
a lid hingedly engaged to the box and being positioned for selectively closing the top; (Fig 1, see the hinge that selectively closes the top lid)
and a bait station selectively positionable in the interior space and being configured for attracting a nuisance animal, wherein the bait station is configured for attracting the nuisance animal through the hole, (“In addition, a fragrant bait, for example grilled bacon for the rats or another food according to the animals to be taken, is placed in the receptacle” “A removable round grid h is placed between the lid and the intermediate bottom, and grilled bacon is placed there, the smell of which will attract rats”)
wherein the closure is configured for retaining the nuisance animal within the interior space for trapping the nuisance animal; (Fig 1, Ref c, “The tube contains a freely suspended door c which opens inside the barrel and cannot open outside because of the threshold d”)
positioning a toxic substance for euthanizing the nuisance animal. (“When the rats or other animals have entered the trap, they can be killed with gas (by plugging the openings of the receptacle and introducing carbonic acid, for example”)
Barkow doesn’t teaches:
and a tray positioned in the interior space proximate to the top above the bait station and under the lid, wherein the tray is configured for positioning a toxic substance for euthanizing the nuisance animal, the tray being slidably engaged to the box and selectively extensible from the box through a slot positioned therein.
Cassens teaches:
A nuisance animal trapping assembly (figs and abstract)
A tray positioned in the interior space proximate to the top above the bait station (Fig 1, para0024, see tray 140 positioned in an interior space 119 proximate to the top above the bait station 150)
wherein the tray being slidably engaged to the box and selectively extensible from the box through a slot positioned therein. (para0030, Fig 1-3, Ref 140 positioned within slot 1184)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the trap of Barkow such that it comprised a removable tray in the interior space as taught by Cassens to allow the tray to be removed for maintenance of the trap and cleaning. 
Therefore the combination of Barkow and Cassens teaches:
and a tray positioned in the interior space proximate to the top above the bait station and under the lid (the tray 140 of Cassens positioned in the interior space proximate to the top above the bait station h and under the lid of Barkow)
It would have been obvious to one having ordinary skill in the art before the effective filing date to position the tray of Cassens in the interior space above the bait station and under the lid of Barkow to allow the user to use the tray for storage of items for the trap without affecting the functionality of the contents of the trap, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
For claim 2, Barkow further teaches:
wherein each side of the box has a hole positioned therein. (Fig 1, see how each side has a hole positioned therein where the tube b is inserted) 
For claim 3, Barkow further teaches:
wherein the closure comprises a flap positioned in the interior space and hingedly engaged to the box, (Fig 1, see how the flap c is positioned in the interior space and hingedly engaged to the box a)
 wherein the flap is configured hinging relative to the box for passing of the nuisance animal into the interior space, and for rebounding for preventing the nuisance animal from exiting the interior space via the hole. (Fig 1, Ref c, “The tube contains a freely suspended door c which opens inside the barrel and cannot open outside because of the threshold d”)
Barkow doesn’t teach:
the flap being spring-loaded,
Cassens teaches:
A nuisance animal trapping assembly (figs and abstract)
Comprising a flap (Fig 1, Ref 122)
The flap being spring-loaded  (para0029, claim 7)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the flap of Barkow such that it was spring-loaded as taught by Cassens to provide for a secure one-way, spring-biased door to move the flap. 
For claim 7, Barkow doesn’t teach but Cassens further teaches:
further including a handle engaged to the box proximate to the top, wherein the handle is configured for grasping in a hand of a user for manipulating the box. (para0008, 0030, Fig 2, Ref 142)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the trapping assembly of Barkow such that it comprised a handle as taught by Cassens to provide for a convenient handing of the trap (para0030). 
For claim 10, Barkow further teaches:
further including a plate coupled to the box and positioned in the interior space, (Fig 1, Ref g)
such that the plate defines a set of ramps and a set of ledges, wherein each ramp is 8configured for traversing by the nuisance animal, such that an associated ledge is reachable by the nuisance animal (Fig 1, Ref g)
Barhow doesn’t teach:
a plurality of plates 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the trapping assembly of Barhow to comprise a plurality of plates to provide for a plurality of plates for the animals to traverse, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim(s) 4, 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Barkow (FR741039A-Translation provided) in view of Cassens (US 20200288696 A1) and in view of Files et al. (US 20200253187 A1- herein Files).
For claim 4, Barkow as modified doesn’t teach:
further including a lock unit engaged to the lid and being selectively engageable to the box with the lid in a closed configuration, such that the lock unit is positioned for locking the lid to the box.
Files teaches:
A nuisance animal trapping assembly (Figs and abstract)
A lid (Fig 1, Ref 104, para0046)
A box (Fig 1, Ref 118)
further including a lock unit engaged to the lid and being selectively engageable to the box with the lid in a closed configuration, such that the lock unit is positioned for locking the lid to the box. (Fig 1, Refs 122+120, para0046)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the trapping assembly of Barkow as modified such that it comprises a locking unit as taught by Files to provide for a secure locking mechanism to hold the lid between a closed position and an open position. 
For claim 5, Barkow as modified doesn’t teach:
further including: an aperture positioned in the lid; and a panel engaged to the lid and covering the aperture, the panel being substantially transparent, wherein the panel is configured to allow viewing of contents of the box.  
Files further teaches:
further including: an aperture positioned in the lid; (Fig 1, see the aperture in the lid that receives 146)
and a panel engaged to the lid and covering the aperture, (Fig 1, Ref 146)
the panel being substantially transparent, wherein the panel is configured to allow viewing of contents of the box.  (para0049)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the trapping assembly of Barkow as modified such that it comprises an aperture with a viewing panel as taught by Files to enable the user to view the interior components (Para0049). 
Claim(s) 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Barkow (FR741039A-Translation provided) in view of Cassens (US 20200288696 A1) and in view of Mao (CN106332861 A). 
For claim 6, Barkow as modified doesn’t teach:
further including a set of wheels engaged to the bottom of the box, wherein the wheels are configured for locomoting the box upon a surface. 
Mau teaches:
A nuisance animal trapping assembly (abstract and figures)
further including a set of wheels engaged to the bottom of the box, wherein the wheels are configured for locomoting the box upon a surface. (Fig 1, Ref 49)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the trapping assembly of Barkow as modified such that it comprises a set of wheels as taught by Mau to allow the device to be mobile for convivence in transportation. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barkow (FR741039A-Translation provided) in view of Cassens (US 20200288696 A1) and in view of Dong (CN107211992 A). 
For claim 8, Barkow as modified doesn’t teach:
wherein the bait station comprises a cage having an edible bait positioned therein.
Dong teaches:
A nuisance animal trapping assembly (abstract and figures)
wherein the bait station comprises a cage having an edible bait positioned therein. (Fig 1, Ref 2+3, “In the figure, 1 is a bait is active ring, 2 and 3 are suspended food cage, 4”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the trapping assembly of Barkow as modified such that it comprises a cage having an edible bait positioned therein as taught by Dong to prevent the animal from accessing and consuming the bait.  
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barkow (FR741039A-Translation provided) in view of Cassens (US 20200288696 A1) and in view of Shapland (US20040025410A1). 
For claim 9, Barkow as modified doesn’t teach:
further including: a counter engaged to the box proximate to the hole and being configured for detecting entry of the nuisance animal into the interior space, wherein the counter is configured for counting the nuisance animals entering the interior space; and a display coupled to an exterior box and being operationally coupled to the counter, wherein the display is configured for presenting a count of the nuisance animals passing into the interior space.
Dong teaches:
A nuisance animal trapping assembly (abstract and figures)
further including: a counter engaged to the box proximate to the hole and being configured for detecting entry of the nuisance animal into the interior space, wherein the counter is configured for counting the nuisance animals entering the interior space; (Fig 5, para0068) 
and a display coupled to an exterior box and being operationally coupled to the counter, wherein the display is configured for presenting a count of the nuisance animals passing into the interior space. (Fig 2, Ref 14, para0068)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the trapping assembly of Barkow as modified such that it comprises a counter and display as taught by Dong to allow the user to quickly and easily see how many rodents are in the trap (para0020). 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barkow (FR741039A-Translation provided) in view of Cassens (US 20200288696 A1) and in view of Lafforthun (US20040025410A1). 
For claim 11, Barkow as further teaches: 
further including a tube selectively engageable to the box such that the tube extends from the hole, (Fig 1, Refs b) 
Barkow doesn’t teach:
the tube being pleated such that the tube is selectively extensible from the box.
Lafforthun teaches:
A nuisance animal trapping assembly (abstract and figs)
further including a tube selectively engageable to the box such that the tube extends from the hole (Fig 1-4, Ref 18 extends from 38)
the tube being pleated such that the tube is selectively extensible from the box. (col 3, ln 15-16)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tube of Barkow as modified such that it was selectively extensible from the box as taught by Dong to allow the animal to crawl or fly with ease due to the flexibility of the tube (col 2, ln 30-34).  
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barkow (FR741039A-Translation provided) in view of Cassens (US 20200288696 A1) in view of Lafforthun (US20040025410A1) in view of Files et al. (US 20200253187 A1- herein Files) in view of Mao (CN106332861 A) in view of Dong (CN107211992 A) and in view of Shapland (US20040025410A1). 
The content of claim 14 is identical in subject matter previously discussed in claims 1-11. Please refer back to rejected claims above. 

Response to Arguments
Applicant’s arguments with respect to claim(s) that Barkow in view of Cassens does not teach “the tray being slidably engaged to the box and selectively extensible from the box” have been considered but are not found persuasive. 
The current claims recite “a tray positioned in the interior space proximate to the top above the bait station and under the lid”. Thus with the new recital, the removable bait grid (h) of Barkow is not relied on to teach the tray. Barkow is modified with the tray taught by (140) of Cassens to disclose the slidable tray. It is recognized that 140 of Cassens is intended to be used as a lid but that does not limit the function of 140 to merely a lid but the principle could also be used as a tray as required. The tray has multiple benefits such as carrying and storage materials and as such is obvious to modify into the trap of Barkow.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHADA ALGHAILANI
Examiner
Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643